NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1631-17T3

SOLWAZI NYAHUMA,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
_____________________________

                   Submitted April 8, 2019 – Decided July 16, 2019

                   Before Judges Sabatino and Sumners.

                   On appeal from the New Jersey State Parole Board.

                   Solwazi Nyahuma, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa Dutton Schaffer, Assistant
                   Attorney General, of counsel; Christopher Josephson,
                   Deputy Attorney General, on the brief).

PER CURIAM
      Appellant Solwazi Nyahuma, who is currently incarcerated in East Jersey

State Prison, appeals the New Jersey State Parole Board's (the Board) September

20, 2017 final agency decision denying him parole and imposing a 120-month

Future Eligibility Term (FET). We affirm.

      In March 1981, Nyahuma was convicted for the December 1986 murder

of his sixty-year-old aunt and related weapons offenses. He was sentenced to a

prison term of life with a mandatory-minimum prison term of thirty years.

      In December 2016, Nyahuma became eligible for parole for the first time

after serving approximately twenty-eight years.       A parole hearing officer

referred the matter to a two-member Board panel, which denied parole. In

reaching its decision, the panel cited numerous reasons, including but not limited

to: the nature and circumstances of the murder offense; Nyahuma's prior

criminal offense of an eight-year prison term for aggravated manslaughter

resulting in a 1982 parole that expired in June 1986; commission of prison

disciplinary infractions, the most recent one being in 1993; lack of insight into

criminal behavior and failure to sufficiently address a substance abuse problem;

and the results of a confidential objective risk mental health assessment

evaluation. The panel acknowledged several mitigating factors, including but

not limited to: opportunities on community supervision completed without any


                                                                          A-1631-17T3
                                        2
violations; favorable institutional adjustment based upon participation in

institutional programs; and achievement of minimal custody status. In addition,

the panel requested that a three-member Board panel establish an FET outside

the twenty-seven months administrative guidelines under N.J.A.C. 10A:71-

3.21(a)(1).

      In February 2017, the three-member panel confirmed the denial of parole

and established a 120-month FET, making March 2024 Nyahuma's parole

eligibility date. The panel noted, however, that with earned work credits and

minimum custody credits, his parole eligibility date would be reduced to July

2022, which is three years from now.

      The panel's reasoning was set forth in a seven-page written decision that

essentially relied upon the same reasons for denial and recognized the same

mitigating factors as the two-member panel did in denying parole. In short, the

panel remarked that Nyahuma was unable to identify the causes of his violent

behavior, failed to address his drug abuse problems and has not developed an

adequate insight into recognizing the issues that could cause him to recidivate.

      Nyahuma appealed to the full Board, which affirmed the panels' decision

for essentially the same reasons.

      Before us, Nyahuma argues the following points:


                                                                         A-1631-17T3
                                       3
POINT I

THE   PAROLE    BOARD'S    FAILURE    TO
ARTICULATE REASONS FOR CONCLUDING
THAT THE STATUTORY STANDARD FOR
DENYING    PAROLE     WAS      SATISFIED
CONSTITUTES AN ABUSE OF DISCRETION THAT
WARRANTS REVERSAL. (NOT RAISED BELOW).

POINT II

THE PAROLE BOARD FAILED TO CONSIDER THE
REMOTENESS OF APPELLANT'S PRIOR VIOLENT
CRIMES WHICH CONSTITUTED ARBITRARY[]
AND CAPRICIOUS ACTION.     (NOT RAISED
BELOW).

POINT III

THE PAROLE BOARD'S FINDING THAT
APPELLANT LACKED INSIGHT INTO CRIMINAL
BEHAVIOR THAT OCCURRED [THIRTY] YEARS
AGO APPLIES TO AN AMORPHOUS[] UNFAIR
STANDARD UNRELATED TO HIS CURRENT RISK
OF RECIDIVISM. (NOT RAISED BELOW).

POINT IV

THE   PAROLE   BOARD   RENDERED     AN
ARBITRARY AND CAPRICIOUS DECISION IN
UNFAIRLY IMPOSING A FUTURE ELIGIBILITY
TERM MORE THAN FOUR TIMES THE
PRESUMPTIVE LIMIT.

POINT V

THE   PAROLE  BOARD   RENDERED   AN
ARBITRARY AND CAPRICIOUS DECISION IN

                                           A-1631-17T3
                   4
            DENYING PAROLE BASED ON FACTORS
            IMMATERIAL  IN   ASSESSING    CURRENT
            DANGEROUSNESS. (NOT RAISED BELOW).

      We have considered the contentions raised by Nyahuma and conclude that

they are without sufficient merit to warrant discussion in this opinion, Rule 2:11-

3(e)(1)(E), and we affirm substantially for the reasons expressed by the Board

in its thorough decision. We add the following remarks.

      In reviewing a final decision of the Board, we consider: (1) whether the

Board's action is consistent with the applicable law; (2) whether there is

substantial credible evidence in the record as a whole to support its findings;

and (3) whether in applying the law to the facts, the Board erroneously reached

a conclusion that could not have been reasonably made based on the relevant

facts. Trantino v. N.J. State Parole Bd., 154 N.J. 19, 24 (1998). The Board's

decision to grant or deny parole turns on whether "there is a substantial

likelihood the inmate will commit" another crime if released. Williams v. N.J.

State Parole Bd., 336 N.J. Super. 1, 7-8 (App. Div. 2000). The Board must

consider the enumerated factors in N.J.A.C. 10A:71-3.11(b)(1)-(23) in making

its decision. The Board, however, is not required to consider each and every

factor; rather, it should consider those applicable to each case. McGowan v.

N.J. State Parole Bd., 347 N.J. Super. 544, 561 (App. Div. 2002).


                                                                           A-1631-17T3
                                        5
      An inmate serving a minimum term in excess of fourteen years is

ordinarily assigned a twenty-seven month FET after a denial of parole. See

N.J.A.C. 10A:71-3.21(a)(1). However, N.J.A.C. 10:71-3.21(d) allows a three-

member panel to establish a FET outside of the administrative guidelines if the

presumptive twenty-seven-month FET is "clearly inappropriate due to the

inmate's lack of satisfactory progress in reducing the likelihood of future

criminal behavior."

      Here, the Board's action is consistent with the applicable law, there is

substantial credible evidence in the record as a whole to support its findings, and

the Board reached conclusions that were based on the relevant facts. The Board

made extensive findings, which we need not repeat here, demonstrating the basis

for its decision to deny Nyahuma's parole. In its final decision, the Board

provided multiple reasons for imposing the 120-month FET, which although

lengthy, is neither arbitrary nor capricious, and may actually enable him to be

released on parole in July 2022. Hence, the 120-month FET is not nearly as

severe as it may first appear. On this record, we have no reason to second-guess

those findings or conclusions and defer to the Board's expertise in these matters.

      Affirmed.




                                                                           A-1631-17T3
                                        6